Citation Nr: 0433433	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left wrist disability, currently evaluated as 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran served on active duty in the United States Marine 
Corps  from August 1943 to March 1945.  He was wounded in 
action on Saipan in July 1944.

The veteran was granted service connection for a gunshot 
wound to the left wrist in an April 1945 rating decision; a 
10 percent disability rating was assigned.  In a May 1948 
rating decision, the disability rating was increased to 20 
percent and in a September 1995 rating decision the 
disability rating was increased to 30 percent.  

In August 2001, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his left wrist disability.  In an April 2002 rating decision, 
the RO denied the claim.  The veteran disagreed with the 
April 2002 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in January 2003.  

In connection with his appeal the veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans law Judge in May 2004, and accepted such hearing in 
lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing is associated with the 
veteran's VA claims folder.




FINDING OF FACT

The veteran's service-connected left wrist disability is 
manifested by complaints of limited motion associated with 
pain, weakness and swelling.  Objective clinical findings 
include severe arthritis of the left wrist; range of 
dorsiflexion to 10 degrees, ulnar deviation to 5 degrees, and 
radial deviation to neutral.  The veteran has significantly 
diminished grip strength and atrophy of the left wrist 
muscles.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for the 
veteran's service-connected left disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a gunshot wound 
to the left wrist.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 rating decision, by the December 
2002 statement of the case (SOC), and by the February 2003 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  More significantly, 
two letters were sent to the veteran in August 2001 and in 
January 2002, with copies to his representative, which were 
specifically intended to address the requirements of the 
VCAA.  Those letters explained in detail the elements that 
must be established in order to warrant an increased 
disability rating, they enumerated the evidence already 
received, and they provided a description of the evidence 
still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 2001 
and January 2002 VCAA letters, the RO informed the veteran 
that "We will make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies."  The 
letters also informed the veteran that VA would arrange for 
an examination of the veteran, if deemed necessary.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2001 and January 2002 letters told the veteran to 
send the RO "the name of the person, agency, or company who 
has records that you think will help us decide your claim; 
the address of this person, agency, or company; the 
approximate time frame covered by the records; and the 
condition for which you were treated, in the case of medical 
records.  If there are private medical records that would 
support your claim, you can complete, sign and return 
enclosed VA Form 21-4142, Authorization for Release 
Information, and we will request those records for you."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the August 2001 and January 
2002 letters did not specifically request that the veteran 
provide "any evidence in [his] possession that pertains to 
the claim" (as stated in 38 C.F.R. § 3.159 (b)), they did 
request that he "tell us about any additional information or 
evidence that you want us to try to get for you."  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board finds that the August 2001 and January 2002 letters 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the 
letters requested a response within 60 and 30 days 
respectively, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  The one year period has since expired.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA outpatient treatment records.  The veteran has 
been afforded a VA examination in April 2002 to evaluate his 
left wrist symptomatology.  Previous VA examination reports 
are also of record.  The veteran has submitted private 
medical evidence and has not indicated that there is any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Board notes that all of the evidence 
listed on the March 2004 VA Form 646 as being pertinent to 
claim is of record.

The Board notes that the veteran submitted medical evidence 
at his May 2004 hearing and included a waiver of initial RO 
consideration of that evidence.  
See 38 C.F.R. § 20.1304 (2004).  In any event, that evidence 
was already in the claims folder and had been considered by 
the RO.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was afforded a personal hearing in 
May 2004 via videoconference before the undersigned Veterans 
Law Judge, the transcript of which is of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004) [higher of two 
evaluations].

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2004) [application of rating schedule].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Specific schedular criteria

The veteran was noted to be right-handed by the April 2002 VA 
examiner.   Accordingly, the left arm is his minor arm for 
purposes of this rating.
See 38 C.F.R. § 4.69 (2002) [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Diagnostic Code 5214 [Wrist, ankylosis of] provides the 
following levels of disability for the minor appendage:

40 % Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation;

30% Any other position, except favorable;

20% Favorable in 20[degrees] to 30[degrees] dorsiflexion

Note: Extremely unfavorable ankylosis will be rated as loss 
of use of hands under diagnostic code 5125.
		

Diagnostic Code 5215 [Wrist, limitation of motion of] 
provides the following levels of disability for the minor 
appendage:

10% Dorsiflexion less than 15[degrees];

10% Palmar flexion limited in line with forearm.




Analysis

The veteran is seeking an increased disability rating for his 
service-connected left wrist disability, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2004).  He essentially contends that 
the symptomatology associated with the left wrist disability 
is more severe than is contemplated by the currently assigned 
rating.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

By the veteran's account, the principal manifestations of his 
left wrist disability are limitation of motion, with pain, 
weakness and swelling.  The veteran has consistently pointed 
to pain as his primary complaint.  In June 2001 claim, he 
descried his pain as "severe."  At his May 2004 hearing, 
the veteran described symptoms of pain and swelling.  

Such symptoms have been confirmed on objective examination.  
The April 2002 examiner noted that the veteran's complaints 
include "predominantly pain."  In addition, both the April 
2002 VA examiner and Dr. J.M.B. have diagnosed degenerative 
changes of the wrist and contiguous joints, and Dr. J.M.B. 
related the arthritis to the service-connected gunshot wound.  

Based on such complaints and objective findings, the Board 
finds that Diagnostic Code 5214 [wrist ankylosis] appears to 
most closely match the evidence and reported symptomatology 
with respect to the veteran's left wrist disability.  

Diagnostic Code 5215 deals with limitation of motion of the 
wrist, but allows a maximum 10 percent rating.  A higher 
rating is therefore not available under that code.

Diagnostic Codes 5307, 5308, 5309 deal with muscle injuries 
to the hand, not the wrist and the maximum disability rating 
available under those codes is only 30 percent.  Thus, a 
higher rating is not available on that basis.    

As noted above, there is medical evidence of arthritis 
associated with the veteran's service connected disability.  
However, Diagnostic Code 5003 [arthritis, degenerative] rates 
by analogy to limitation of motion of the joint affected, 
i.e. the already assigned  Diagnostic Code 5214.  

The Board has considered whether an evaluation on the basis 
of neurological injury is appropriate.  However, there is no 
medical evidence of any neurological problems.  The veteran's 
private physician, Dr. J.M.B., in February 2002 found no 
neurological deficit of the left wrist.

Accordingly, for the reasons discussed, the Board finds that 
Diagnostic Code 5214 is the most appropriate as to this issue 
and the Board will apply it below.

Schedular rating

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2004)  [history of injury]; Peyton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating.  This finding is based on the 30 percent 
schedular rating for limitation of motion of the left wrist, 
and an additional 10 percent rating for pain, weakness, and 
swelling associated with motion.  The Board will first 
address the appropriate schedular rating, and will then 
proceed to address the additional compensation for pain on 
motion in the Deluca section below.

With respect to a rating under Diagnostic Code 5214, the 
Board finds that the veteran is appropriately rated at the 30 
percent level, approximating ankylosis of the left wrist at a 
position that is neither favorable nor unfavorable.  
Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (citing Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

A 40 percent rating under Diagnostic Code 5214 is appropriate 
only where the wrist is ankylosed in an unfavorable position, 
i.e., in any degree of palmar flexion, or with ulnar or 
radial deviation.  Such is not shown or approximated by the 
evidence of record, and the veteran does not contend that 
such is the case.  The February 2002 evaluation of Dr. J.MB. 
shows that the veteran had up to 10 degrees of dorsal flexion 
and had 5 degrees of ulnar deviation, and was able to attain 
the neutral position with respect to radial deviation.  The 
findings of the April 2002 VA examiner show radial deviation 
of 5 degrees; ulnar deviation of 30 degrees; flexion of 65 
degrees; and extension of 45 degrees.  There is no evidence 
of unfavorable ankylosis.  Thus, the criteria for a 40 
percent schedular rating are not approximated.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
identified no symptomatology or other aspect of the veteran's 
service-connected left wrist disability which would enable it 
to conclude that the criteria for unfavorable ankylosis are 
approximated, and the veteran and his representative have 
pointed to no such pathology.  

In that connection, the Board notes that Dr. J.M.B. described 
"severe degenerative changes" which create a "significant 
amount of disability" with respect to the veteran's left 
wrist.  However, the rating criteria for arthritis do not 
encompass "severe degeneration", nor does "significant 
impairment" correspond to any particular disability rating.  
The rating criteria under Diagnostic Code 5214 provide 
specific descriptions of symptomatology that corresponds to a 
particular rating and do not incorporate estimations as to 
overall level of severity.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994) [the Board's consideration of factors which 
are wholly outside the rating criteria provided by the 
regulations is error as a matter of law].

Based on the objective medical evidence of record, the Board 
finds that a 30 percent rating is the most appropriate under 
Diagnostic Code 5214.  Dr. J.M.B.'s findings show that the 
veteran cannot attain a position that would qualify as 
"favorable."  Favorable ankylosis is defined for purposes 
of the 20 percent level as a position from 20 degrees to 30 
degrees of dorsiflexion.  As noted above, Dr. J.M.B. found 
that the veteran could not attain more than 10 degrees of 
dorsal flexion.  Therefore, while not in an unfavorable 
position, his wrist is maintained in a position other than 
favorable, which meets the requirements for a 30 percent 
rating, and no more under Diagnostic Code 5214.  

The Board concedes that the veteran does have some movement 
of his left wrist.  This may not meet the strict definition 
of ankylosis, at least as defined in Dinsay, above.  However, 
in finding that the veteran's symptoms approximate ankylosis, 
the Board notes the repeated reference in the medical 
evidence to possible fusion surgery to alleviate the 
veteran's symptoms.  It appears, as noted by Dr. J.M.B., that 
the primary reason a fusion procedure is not recommended for 
this veteran is his advanced age.  Indeed, Dr. J.M.B. 
recommended, as an alternative, a brace that limits the 
mobility of the wrist and mimics a fusion.  Considering this 
evidence, the Board finds that, while there is technically no 
ankylosis of the left wrist, ankylosis in a position that is 
neither favorable nor unfavorable is clearly approximated by 
the evidence of record.  

The Board also concedes that the findings of the April 2002 
VA examiner show somewhat less symptomatology that that 
reported by Dr. J.M.B. However, the Board can identify no 
reason to discount the findings of Dr. J.M.B. or to favor 
those of the VA examiner.  The examinations were conducted at 
approximately the same time, and both examinations appear to 
be thorough.  In such circumstances as this where the 
evidence for and against an element of the claim is in 
approximate balance, the benefit of the doubt goes to the 
veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor]; Gilbert, 1 Vet. App. at 53.  

In summary, the Board finds that the schedular criteria for a 
30 percent disability rating are approximated and that a 
rating higher than 30 percent is not warranted.  

De Luca considerations 

The Board notes that the veteran has consistently pointed to 
symptoms such as pain and weakness as his primary complaints 
with respect to his left wrist.  The Board must therefore 
address the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
which have been discussed above.  See DeLuca, supra.  

With respect to weakness, it appears that there is again some 
conflicting evidence.  The April 2002 VA examiner described 5 
out of 5 motor strength with hand grasp, wrist flexion, and 
wrist extension, bilaterally.  However, Dr. J.M.B. found that 
the veteran's left grip strength was significantly diminished 
compared to the right.  Pincer grasp was also significantly 
diminished in strength.  The findings of the July 1995 VA 
examiner appear to support Dr. J.M.B.'s findings as to 
weakness.  The July 1995 examiner noted some atrophy of the 
wrist muscles and found the muscles of the left wrist to be 
"greatly weaker" when compared to the right.  This finding 
clearly contradicts the 5 out of 5 motor strength reported by 
the VA examiner in April 2002, and is consistent with Dr. 
J.M.B.'s findings.

In addition, the Board notes that the veteran has reported a 
contracture of the fingers of his left hand, especially in 
the morning.  At a July 1995 RO hearing, the veteran stated 
that he has to massage his hand under warm water each morning 
before he is able to flex the fingers.  The veteran also 
submitted photographs of his left wrist showing a protrusion 
or swelling at the site of the injury, making the left wrist 
appear larger than the right.  This discrepancy in size was 
personally witnessed by the undersigned at the May 2004 
hearing.  Based on these findings, the Board concludes that 
there is additional disability of the veteran's left wrist 
that is not adequately compensated by the rating applied 
above for ankylosis.  Accordingly, an additional 10 percent 
disability rating is warranted under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2004) and DeLuca.    

Esteban considerations

The Board has also explored the possibility of whether there 
disabilities arising from the veteran's gunshot wound to the 
left wrist that should be separately rated.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2004); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2004); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Board does not believe that a separate 
disability rating can be assigned the veteran's muscle and 
bone injuries without violating the prohibition against 
pyramiding.  The disability rating assigned above 
specifically contemplates the limited motion and pain 
resulting from the bone and joint injury, as well as the 
weakness and pain resulting from the muscle injury.  Rating 
such symptoms separately would be to improperly evaluate the 
same disability under different diagnoses.

The April 2002 VA examiner noted a 1 x 0.25 cm invaginated 
linear scar that is clean, dry, and intact, without erythema 
or tenderness to palpation.  The depression is approximately 
0.25 cm in greatest depth.  Based on these findings, a 
compensable disability rating is not warranted for scarring 
under 38 C.F.R. § 4.118.  Accordingly, the Board can identify 
no basis on which to assign a separate disability rating for 
any aspect of the veteran's left wrist disability.



Extraschedular rating

In the April 2002 rating decision, and in the December 2002 
SOC, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service connected left wrist 
disability.  Since this matter has been adjudicated by the 
RO, the Board will consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning, 4 Vet. App. at 229.

With respect to occupational interference, the veteran stated 
at a July 1995 hearing that he has been retired since 1992.  
There is no indication that the veteran's retirement was due 
to his World War II injury.  There is no evidence of any 
hospitalization for problems with the left wrist during the 
period on appeal.  There is no evidence of an extraordinary 
clinical picture, such as repeated surgery for the wrist.  
While Dr. J.M.B. described surgery as an option, it was not 
recommended due to the veteran's advanced age.  The Board has 
been unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected left wrist 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  Accordingly, an extraschedular 
evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence supports the veteran's 
claim of entitlement to an increased rating for his service-
connected left wrist disorder.  To the extent of a 40 percent 
disability rating, the benefit sought on appeal is 
accordingly granted.


ORDER

Entitlement to an increased evaluation of 40 percent for the 
veteran's service-connected left wrist disability is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

